                                UNITED STATES DISTRICT COURT
 1                            NORTHERN DISTRICT OF CALIFORNIA
                                  (SAN FRANCISCO DIVISION)
 2
     IN RE: VIAGRA (SILDENAFIL                         Case No. 16-md-02691-RS
 3   CITRATE) AND CIALIS (TADALAFIL)
 4   PRODUCTS LIABILITY LITIGATION                     MDL No. 2691

 5
                                                       SECOND AMENDED PRETRIAL ORDER
 6   This Document Relates to:                         NO. 15: PLAINTIFF FACT SHEET
 7                                                     TIMING OF SERVICE
            ALL ACTIONS
 8

 9          By agreement of the parties, this Order modifies PTO No. 15 filed on November 30,
10
     2018 (Document 804) as amended by filing on April 9, 2019 (Document 918) regarding
11
     deadlines for the service of Plaintiff Fact Sheet (PFS) as described in Paragraph 5, as follows:
12
            Amended Deadline(s) for PFSs, Authorizations, and Responsive Documents.
13
                    a.      Northern District of California Resident Cases Currently in MDL
14

15   Proceedings. All Plaintiffs who reside within the Northern District of California and whose

16   cases are currently part of these MDL Proceedings, as identified on Exhibit A (attached hereto),
17   must serve Defendants with PFSs, Responsive Documents and Authorizations no later than
18
     April 15, 2019.
19
                    b.      Remaining Cases Pending in MDL Proceedings. All Plaintiffs whose
20
     cases are part of these MDL Proceedings, and who are not included among the Plaintiffs
21

22   discussed above in paragraph a, must serve Defendants with PFSs, Responsive Documents and

23   Authorizations as indicated below.

24                          1.      Plaintiffs identified on Exhibit B (attached hereto) must serve
                                    Defendants with PFSs, Responsive Documents and
25                                  Authorizations no later than June 30, 2019.
26
                            2.      Plaintiffs identified on Exhibit C (attached hereto) must serve
27                                  Defendants with PFSs, Responsive Documents and
                                    Authorizations no later than August 30, 2019.
28

       Case No. 16-md-02691-RS – Amended Order Concerning Service of Fact Sheets, Responsive Documents and
                                                Authorizations
 1                          3.      Plaintiffs identified on Exhibit D (attached hereto) and any
 2                                  Plaintiffs currently part of these MDL proceedings as of the date
                                    of the entry of this Order but who are not identified on Exhibits
 3                                  A-D must serve Defendants with PFSs, Responsive Documents
                                    and Authorizations no later than September 30, 2019.
 4
                    c.      Cases Later Made Part of MDL Proceedings. For any Plaintiff whose
 5

 6   case is not currently part of these MDL Proceedings, but whose case is later filed in, transferred

 7   to, removed to, or reassigned to this Court and thereby made part of these MDL Proceedings,

 8   such Plaintiffs must serve Defendants with a complete and verified PFS, Responsive
 9
     Documents, and completed Authorizations within the following time limits: (1) if Plaintiff’s
10
     case is not identified on any of the attached Exhibit lists (A through D) and is filed directly in
11
     the Northern District of California, within one hundred twenty (120) days from the date filed, or
12
     September 30, 2019, whichever is later; or (2) if Plaintiff’s case is not identified on any of the
13

14   attached Exhibit lists (A through D) and is filed outside the Northern District of California and

15   later transferred or removed to this Court, within thirty (30) days from the date the short form
16   complaint is filed in this Court, or September 30, 2019, whichever is later. All time limits for
17
     cases listed on the attached Exhibits A through D are set forth above.
18
            SO ORDERED.
19
            Dated:5/13/19                           ____________________________________
20

21                                                  THE HONORABLE RICHARD SEEBORG
                                                    UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

       Case No. 16-md-02691-RS – Amended Order Concerning Service of Fact Sheets, Responsive Documents and
                                                Authorizations
EXHIBIT A
                     N.D. Cal. Cases
                 PFS Deadline 4.15.2019
      Plaintiff's Name           Case Number
Andrews, Dennis                  3:15‐cv‐04884
Herrara, Amador                  3:15‐cv‐04888
Toole, Lyle                      3:15‐cv‐04989
Warren, Lance                    3:15‐cv‐05206
Nicholas, Edmond                 3:15‐cv‐05251
Delgado, Joao                    3:16‐cv‐01464
Cox, Peter                       3:16‐cv‐01769
Diederich, Barry                 3:16‐cv‐01804
Fracisco, Robert                 3:16‐cv‐05663
Kornfeld, Lennard                3:16‐cv‐05664
Ellingson, William               3:16‐cv‐06847
Peterson, Richard                3:17‐cv‐01061
Brown, Laurence                  3:17‐cv‐01360
Farrington, Maury                3:17‐cv‐02258
Winant, William                  3:17‐cv‐02488
Gomba, William                   3:18‐cv‐03652
Graham, Kevin                    3:18‐cv‐03836
Stephens, Kenneth C.             3:18‐cv‐06656
EXHIBIT B
                  PFS Deadline 5.30.2019

         Plaintiff's Name           Case Number
Hayes, Terrence                     3:16‐cv‐01093
Smith, Michael                      3:16‐cv‐01183
Giovando, Michael                   3:16‐cv‐01607
Riggs, Michael                      3:16‐cv‐01647
Piersol, Michael                    3:16‐cv‐01653
Barnes, III, Joseph                 3:16‐cv‐01674
O'Malley, Paul                      3:16‐cv‐01682
Reinwald, John                      3:16‐cv‐01685
Maxey, Lyle                         3:16‐cv‐01716
Grant, Gregory                      3:16‐cv‐01731
Reeder, James                       3:16‐cv‐01742
Smith, Jr., John W.                 3:16‐cv‐01749
Irving, Robert                      3:16‐cv‐01753
Hedwall, Carl B.                    3:16‐cv‐01759
Chaney, Mickey                      3:16‐cv‐01766
Branaman, Harris                    3:16‐cv‐01771
Brown, Tony                         3:16‐cv‐01780
Coyle, Lester                       3:16‐cv‐01783
Wallace, John C.                    3:16‐cv‐01792
Black, James T.                     3:16‐cv‐01796
Hendrickson, Eugene                 3:16‐cv‐01799
Lusch, Roy C.                       3:16‐cv‐01802
Davenport, James                    3:16‐cv‐01807
Wood, Jr., John W.                  3:16‐cv‐01874
LeBlanc, Larry                      3:16‐cv‐01897
Gardiner, Michael                   3:16‐cv‐01900
Schmidt, Dorn L.                    3:16‐cv‐01999
Milligan, Barry                     3:16‐cv‐02067
Linley, Claude                      3:16‐cv‐02121
Eubanks, Robert                     3:16‐cv‐02145

Troy, Harold                        3:16‐cv‐02214

Calkins, Seamus                     3:16‐cv‐02316
Cupp, Norman                        3:16‐cv‐02707
Bryant, Robert                      3:16‐cv‐02722
Watts, Thomas                       3:16‐cv‐02836
Winfrey, Scott                      3:16‐cv‐02857
Ulbinsky, John R.                   3:16‐cv‐02869
Cumberworth, Steven                 3:16‐cv‐02886
Grisafi, Vincent J.                 3:16‐cv‐02904
Helm, John                          3:16‐cv‐02948


Fyfe, Jody                          3:16‐cv‐02959

Sage, Gerald                        3:16‐cv‐03236
Emerson, Robert                     3:16‐cv‐03488
Lane, Jeremy                        3:16‐cv‐03600
Suits, Mark R.                      3:16‐cv‐03653
Seidler, Larry                      3:16‐cv‐03844


Crothers, III, James W.             3:16‐cv‐03978
                   PFS Deadline 5.30.2019

        Plaintiff's Name             Case Number
Becker, William                      3:16‐cv‐04010
Ragan, William                       3:16‐cv‐04235
Hurtak, Daniel                       3:16‐cv‐04276
Day, Larry                           3:16‐cv‐04277
Masiongale, Louis                    3:16‐cv‐04700

Dorweiler, Paul                      3:16‐cv‐04840
Dickerson, Ronnie                    3:16‐cv‐04970
Hartwig, Charles                     3:16‐cv‐05156
Hefler, Robert Lee                   3:16‐cv‐05176

Durham, Steve                        3:16‐cv‐05197
Croxford, Charles A.                 3:16‐cv‐05276
Fisher, Scott                        3:16‐cv‐05441
Beck, Ted                            3:16‐cv‐05467
Nguyen, Thang Thuy                   3:16‐cv‐05516
Liner, Charles                       3:16‐cv‐05565
Smith, Jerry                         3:16‐cv‐05630
Howard, Earl                         3:16‐cv‐05662
Garfield, Duane Roy                  3:16‐cv‐05757
Mittler, Arnold                      3:16‐cv‐05943
James, Michael                       3:16‐cv‐05979
Munoz, Alonzo                        3:16‐cv‐06078

Gee, Leonard                         3:16‐cv‐06188
Theel, Eugene                        3:16‐cv‐06212
Mason, John                          3:16‐cv‐06220
Davis, John                          3:16‐cv‐06402
Tyler, William Randall               3:16‐cv‐06507
Nance, Rickey                        3:16‐cv‐06579
Cook, James                          3:16‐cv‐06610
Apfelbaum, Herman                    3:16‐cv‐06683

Raines, Ronald                       3:16‐cv‐06743
Nicol, Ronald                        3:16‐cv‐06886
Givens, Terrence                     3:16‐cv‐06911
Catanio, Anthony                     3:16‐cv‐06914
Forrester, James                     3:16‐cv‐07052
Hollibaugh, Jonathan                 3:16‐cv‐07099

Barnard, William                     3:16‐cv‐07124

Clifton, Tony                        3:16‐cv‐07127

Spiers, Ronald                        3:16‐cv‐07308
Bollhardt, Mark                      3:16‐cv‐07339
Wilbourn, Charles                    3:16‐cv‐07362
Willerman, Marvin                    3:16‐cv‐07367
Labourette, Richard J.               3:16‐md‐07442
Pierce, Darrell                      3:17‐cv‐00131
Bjorge, Dennis                       3:17‐cv‐00192
Montgomery, Bruce                    3:17‐cv‐00275
Hart, Orrin                          3:17‐cv‐00317
Romano, Michael                      3:17‐cv‐00357
                 PFS Deadline 5.30.2019

         Plaintiff's Name          Case Number
Sandlin, Kelly                     3:17‐cv‐00364
Zordel, Floyd                      3:17‐cv‐00490
Tart, Dennis B.                    3:17‐cv‐00581
Davis, Mike T.                     3:17‐cv‐00633
Smyth, Daniel                      3:17‐cv‐00708
Chaplain, Larry                    3:17‐cv‐00963
Jones, Jeffrey                     3:17‐cv‐00995
Matthews, George                   3:17‐cv‐01054
Kimbrell, John                     3:17‐cv‐01072
Turnbough, II, Marvin              3:17‐cv‐01238
Turner, Charles                    3:17‐cv‐01252
Gray, Charles                      3:17‐cv‐01434
Boyer, Michael                     3:17‐cv‐01585
Spears, Charles                    3:17‐cv‐01631
Woodring, David                    3:17‐cv‐01681
Miller, Franklin                   3:17‐cv‐01694
Davis, James                       3:17‐cv‐01701
Price, Larry                       3:17‐cv‐01726
Kingston, Michael                  3:17‐cv‐01732
Myers, Frankie                     3:17‐cv‐01751
Croken, James                      3:17‐cv‐01757
Kearns, James                      3:17‐cv‐01764
Irvin, Avery                       3:17‐cv‐01780
Ogden, Joseph                      3:17‐cv‐01787
Mohr, John                         3:17‐cv‐01849
Greditor, Jesse                    3:17‐cv‐01917
Goerlich, Robert J.                3:17‐cv‐01946
Christensen, John M.               3:17‐cv‐01950
Dempich, Kenneth                   3:17‐cv‐01956
Fox, Ronald                        3:17‐cv‐01983
Choate, James                      3:17‐cv‐02266
Adams, John                        3:17‐cv‐02275
Noel, Roland                       3:17‐cv‐02286
Pack, James                        3:17‐cv‐02460
McElwee, Robert                    3:17‐cv‐02462
Ryder, David                       3:17‐cv‐02467
Corn, Charles                      3:17‐cv‐02481
Christian, James                   3:17‐cv‐02482
O'Neal, William                    3:17‐cv‐02484
Jordan, Calvin                     3:17‐cv‐02487
McPayne, Matthew                   3:17‐cv‐02591
Carson, Donald                     3:17‐cv‐02597
Cosgrove, Stan                     3:17‐cv‐02693
Reed, Alvin                        3:17‐cv‐02802
Foster, Coleman                    3:17‐cv‐02805
Dozier, David                      3:17‐cv‐02858
Fleming, III, Van Calvin           3:17‐cv‐03081
Garbutt, Arnold                    3:17‐cv‐03108
Horrell, Joel                      3:17‐cv‐03115
Trostheim, Robert                  3:17‐cv‐03119
O'Neill, Joseph                    3:17‐cv‐03171
Jordan, Douglas                    3:17‐cv‐03242
Hakseth, Michael                   3:17‐cv‐03305
Daniels, Vernon                    3:17‐cv‐03426
                 PFS Deadline 5.30.2019

         Plaintiff's Name          Case Number
Smith, Morris                      3:17‐cv‐03523
Sidorowicz, Richard                3:17‐cv‐03593
Gillum, John                       3:17‐cv‐03686
Drew, William                      3:17‐cv‐03689
Monday, Susan                      3:17‐cv‐03849
Monday, Kelvin
Murphy, Howard                     3:17‐cv‐03909
Depalma, Mark                      3:17‐cv‐04020
Madonna, Joseph                    3:17‐cv‐04023
Smith, Gregg                       3:17‐cv‐04026
Dove, William                      3:17‐cv‐04029
Quinn, Thomas                      3:17‐cv‐04059
Overman, John Kirby                3:17‐cv‐04197
Bellman, Edwin                     3:17‐cv‐04308
Parker, Kenneth                    3:17‐cv‐04502
Chriss, Paul                       3:17‐cv‐04820
Jewell, Richard                    3:17‐cv‐05056
Campbell, Gale John                3:17‐cv‐05059
Ferrara, Paul                      3:17‐cv‐05062
Vale, Harold David                 3:17‐cv‐05162
Liggett, Jack                      3:17‐cv‐05271
Aylward, Stephen                   3:17‐cv‐05293
Hatcher, John                      3:17‐cv‐05297
Lennon, Joe                        3:17‐cv‐05537
Kolb, Howard                       3:17‐cv‐05832
Sobell, David                      3:17‐cv‐05835
Watson, James Chase                3:17‐cv‐06191

Fairbanks, Earl                    3:17‐cv‐06381
Adams, Roy                         3:17‐cv‐06681
Bouton, Robert                     3:17‐cv‐06723
Craig, David                       3:17‐cv‐06736
Kannett, Ken                       3:17‐cv‐06752
Hough, Thomas                      3:17‐cv‐06809
Navarro, Jose                      3:17‐cv‐06831
Hoover, Roy G.                     3:17‐cv‐07069
Church, Thomas                     3:17‐cv‐07107
Goede, Jeff                        3:17‐cv‐07193
Kunce, Gregory                     3:17‐cv‐172801
Tindall, Robert M.                 3:18‐cv‐00278
Romeo, John                        3:18‐cv‐00591
Muilenburg, Conrad                 3:18‐cv‐00594
Knighton, Kim                      3:18‐cv‐00600
Wilson, Thomas A.                  3:18‐cv‐00606
Tomlin, Joel                       3:18‐cv‐00609
Knotts, Michael                    3:18‐cv‐00614
Wilkerson, Donald                  3:18‐cv‐00621
Bailor, Thomas A.                  3:18‐cv‐00872
Kozer, John J.                     3:18‐cv‐00875
Margraf, Richard                   3:18‐cv‐01273
Patterson, Rufus                   3:18‐cv‐01341
Wells, Sr. Michael O.              3:18‐cv‐01344
Schieffer, John                    3:18‐cv‐01352
Merrick, Dwight                    3:18‐cv‐01509
                PFS Deadline 5.30.2019

        Plaintiff's Name          Case Number
Storey, Michael K.                3:18‐cv‐01601
Green, Samuel                     3:18‐cv‐01751
Ward, Perry                       3:18‐cv‐01770
Daniels, Benny                    3:18‐cv‐01774
Forsythe, Robert                  3:18‐cv‐01794
Reynolds, Steven                  3:18‐cv‐01798
Sennello, James                   3:18‐cv‐01840
Brennock, Michael                 3:18‐cv‐02076
Whiting, Gerald                   3:18‐cv‐02080
Kahn, Phillip                     3:18‐cv‐02139
Bensoussan, Paul                  3:18‐cv‐02388
Wilcox, William                   3:18‐cv‐02393
Johnsen, Robert Edwin             3:18‐cv‐02497

Smith, Steven                     3:18‐cv‐02821
Campbell, John                    3:18‐cv‐02845
Dockery, Burtis                   3:18‐cv‐02893
Evans, Bobby                      3:18‐cv‐03218
Parson, Charles Leonard           3:18‐cv‐03270
Swint, Jack                       3:18‐cv‐03315
Conrad, Kevin                     3:18‐cv‐03318
Hall, Scott                       3:18‐cv‐03341
Lawson, Enos                      3:18‐cv‐03764
Barnes, Larry                     3:18‐cv‐03767
Reavis, John                      3:18‐cv‐03774
Rasmussen, Richard                3:18‐cv‐03777
Mandel, Barry                     3:18‐cv‐03787
Arlow, Michael S.                 3:18‐cv‐03793
Huffman, Chad                     3:18‐cv‐03838
O'Day, James                      3:18‐cv‐03847
Chrabry, Michael                  3:18‐cv‐03851
Bell, James                       3:18‐cv‐03857
Goddard, Larry                    3:18‐cv‐03869
Hamilton, Harold                  3:18‐cv‐03874
Horton, David Alan                3:18‐cv‐03877
Nutt, Bobby                       3:18‐cv‐03910
Johnson, Robert                   3:18‐cv‐03913
Johnson, Harry                    3:18‐cv‐04015
Jacobson, Allen                   3:18‐cv‐04020
Lunde, Delmer                     3:18‐cv‐04025
Poag, Joe Louis                   3:18‐cv‐04030
Shipman, Donald                   3:18‐cv‐04156
Willix, Charles                   3:18‐cv‐04160
Duchene, Robert                   3:18‐cv‐04163
Meader, Darrell                   3:18‐cv‐04168
Engfer, Charles                   3:18‐cv‐04172
Lozier, Michael                   3:18‐cv‐04465
Wisener, Tim                      3:18‐cv‐04563
McDermott, Bernard                3:18‐cv‐04640
Bernsen, Thomas                   3:18‐cv‐04828
Gillespie, Paul                   3:18‐cv‐04843
Reid, Drake                       3:18‐cv‐04872
Sylvester, Robert                 3:18‐cv‐04877
Wright, Leon                      3:18‐cv‐04957
                PFS Deadline 5.30.2019

        Plaintiff's Name          Case Number
Simpson, Wayne                    3:18‐cv‐04962
Burns, Robert                     3:18‐cv‐04965
Markle,Richard                    3:18‐cv‐05207
Mann, Christopher                 3:18‐cv‐05437
Feeley, Joseph                    3:18‐cv‐05440
Hodgens, Cecil Leon               3:18‐cv‐05468
Bagwell, Ted                      3:18‐cv‐05972
Waterman, Thomas                  3:18‐cv‐06254
Awtry, Robert                     3:18‐cv‐06522
Johnston, Randall                 3:18‐cv‐06618
Althafer, Charles                 3:18‐cv‐06816
Rafferty, Larry                   3:18‐cv‐06821
Taylor, Dale                      3:18‐cv‐07462
Dragon, John                      3:18‐cv‐07740
Flynn, James Jr.                  3:18‐cv‐07747
EXHIBIT C
                           PFS Deadline
                           July 30, 2019
              Plaintiff's Name             Case Number
Brownfield, Thomas                         3:16‐cv‐01182
Gutherie, James L.                         3:16‐cv‐01601
Lunato, Robert                             3:16‐cv‐01646
Wendling, John                             3:16‐cv‐01652
Crossland, Stephen                         3:16‐cv‐01673
Willoughby, Ronald                         3:16‐cv‐01681
Christensen, Charles                       3:16‐cv‐01684
Jansen, Jr., Kenneth                       3:16‐cv‐01715
Anderson, David                            3:16‐cv‐01719
Tucker, Robert                             3:16‐cv‐01734
Ripps, George                              3:16‐cv‐01748
Brown, Thomas J.                           3:16‐cv‐01751
Popovec, Joseph S.                         3:16‐cv‐01758
Schultz, John J.                           3:16‐cv‐01761
Callahan, Mark                             3:16‐cv‐01770
Henry, John                                3:16‐cv‐01779
Patrick, James                             3:16‐cv‐01782
Meline, Timothy J.                         3:16‐cv‐01791
Garber, Bruce                              3:16‐cv‐01795
Soltesz, John                              3:16‐cv‐01798
Christensen, Jimmie                        3:16‐cv‐01801
Riederer, Thomas                           3:16‐cv‐01806
Jones, Chester                             3:16‐cv‐01809
Rosenwein, Lloyd                           3:16‐cv‐01896
Holley, Joe                                3:16‐cv‐01899
Shultz, Larry                              3:16‐cv‐01988
Hoffman, Willard                           3:16‐cv‐02020
Matthews, Robin                            3:16‐cv‐02119
Stern, Curtis                              3:16‐cv‐02144
Coots, Kenneth                             3:16‐cv‐02178
Faircloth, Roy Roger                       3:16‐cv‐02223
Grey, Gerald F.                            3:16‐cv‐02564
Bass, Mark                                 3:16‐cv‐02719
Dautreuil, Darren M.                       3:16‐cv‐02786
McDaniel, Kenneth                          3:16‐cv‐02856
Kersmarki, Sr., Paul L.                    3:16‐cv‐02867
Buck, Fredric                              3:16‐cv‐02884
Toohey, John                               3:16‐cv‐02889
Sheffield, Hubert                          3:16‐cv‐02930
Erichsen, Richard                          3:16‐cv‐02957
Travis, Burr                               3:16‐cv‐02974
Dickinson, Terry L.                        3:16‐cv‐03417
Smith, Delbert                             3:16‐cv‐03500
McCollum, Scott F.                         3:16‐cv‐03652
Wolf, Sr., Garry Lawrence                  3:16‐cv‐03779
Gill, Michael                              3:16‐cv‐03949
Jones, Marion E.                           3:16‐cv‐04008
Mayer, Martin D.                           3:16‐cv‐04172
Lewis, Richard                             3:16‐cv‐04274
                            PFS Deadline
                            July 30, 2019
               Plaintiff's Name             Case Number
Ankney, David                               3:16‐cv‐04339
Guerrero, Louis                             3:16‐cv‐04793
Cheek, Orvile                               3:16‐cv‐04902
Williams, Stephen                           3:16‐cv‐05112
Vanbremen, Mark                             3:16‐cv‐05173
Cross, Ernest Mike                          3:16‐cv‐05196
Clifton, John                               3:16‐cv‐05261
Peterson, Ronald G.                         3:16‐cv‐05404
Ahearn, Michael                             3:16‐cv‐05452
Zorbas, John                                3:16‐cv‐05515
Trautman, James. E.                         3:16‐cv‐05545
Reagan, Daniel                              3:16‐cv‐05623
Barrett, Robert                             3:16‐cv‐05661
Gerlofs, Jimme Dale                         3:16‐cv‐05748
Brower, Bing Lee                            3:16‐cv‐05941
Ricketts, Byron                             3:16‐cv‐05979
Clark, Raymond                              3:16‐cv‐05979
Thompson, Brent                             3:16‐cv‐06183
Day, Lester                                 3:16‐cv‐06211
Hartsell, Billy                             3:16‐cv‐06218
Anderson, Donald                            3:16‐cv‐06289
Pelton, Milo                                3:16‐cv‐06433
Johnston, Peter                             3:16‐cv‐06571
Carey, Timothy                              3:16‐cv‐06599
Reardon, David                              3:16‐cv‐06641
Swayze, Edmund                              3:16‐cv‐06693
Hall, Hughey                                3:16‐cv‐06885
Carl, Michael                               3:16‐cv‐06910
Farwell, Thomas                             3:16‐cv‐06913
Motes, Ralph                                3:16‐cv‐07047
Cockfield, Isaac                            3:16‐cv‐07098
Monaghan, Sr., William M.                   3:16‐cv‐07116
Thomas, Dean                                3:16‐cv‐07126
Webb, Patrick                               3:16‐cv‐07226
Terrell, Ralph                              3:16‐cv‐07338
Simmons, Clark                              3:16‐cv‐07348
Darnell, Kenneth                            3:16‐cv‐07364
Vassar, Richard                              3:16‐cv‐3928
Weichers, Stephen                           3:17‐cv‐00052
Teska, Philip                               3:17‐cv‐00136
Harenberg, Richard                          3:17‐cv‐00274
Dobra, Michael                              3:17‐cv‐00316
Shoemaker, Michael                          3:17‐cv‐00353
Moats, James                                3:17‐cv‐00360
Tauriainen, James                           3:17‐cv‐00375
Scott, Richard Lee                          3:17‐cv‐00580
West, Charles                               3:17‐cv‐00590
Hagburg, John                               3:17‐cv‐00705
Essary, Troy                                3:17‐cv‐00857
                           PFS Deadline
                           July 30, 2019
              Plaintiff's Name             Case Number
Seals, Clarence                            3:17‐cv‐00986
Oates, Jerry                               3:17‐cv‐01029
Seals, William                             3:17‐cv‐01071
Jonczyk, Joel                              3:17‐cv‐01237
Richards, Dan                              3:17‐cv‐01249
Graham, Richard                            3:17‐cv‐01421
Decarolis, Kenneth                         3:17‐cv‐01568
Johns, Charles                             3:17‐cv‐01620
Chevalier, William                         3:17‐cv‐01679
Bennett, James                             3:17‐cv‐01693
Wiyrick, Terry                             3:17‐cv‐01697
Thelen, Luke                               3:17‐cv‐01715
Alexander, Christopher                     3:17‐cv‐01731
Hargraves, William                         3:17‐cv‐01739
Martin, Robert                             3:17‐cv‐01753
Hettinger, Thomas                          3:17‐cv‐01763
Groff, Jay                                 3:17‐cv‐01778
Gimby, Charles                             3:17‐cv‐01783
Souders, Charles                           3:17‐cv‐01790
Matens, Jeffrey                            3:17‐cv‐01883
Atkocaitis, Michael                        3:17‐cv‐01938
Fisher, Scott                              3:17‐cv‐01948
Huff, Thomas                               3:17‐cv‐01952
Smith, Irven Richard                       3:17‐cv‐01983
Boose, Johnny                              3:17‐cv‐02240
Phipps, Newburn                            3:17‐cv‐02273
Hunt, Earl                                 3:17‐cv‐02282
Aquilano, Dominic                          3:17‐cv‐02460
Clark, Joe                                 3:17‐cv‐02461
Crabtree, Dale                             3:17‐cv‐02467
Kolm, James                                3:17‐cv‐02480
Israelson, Melvin                          3:17‐cv‐02482
Conway, Junius                             3:17‐cv‐02483
Castaneda, Orlando                         3:17‐cv‐02487
Davis, Franklin                            3:17‐cv‐02584
Catoe, Larry                               3:17‐cv‐02596
Ogden, David                               3:17‐cv‐02692
Tajerian, Avedis                           3:17‐cv‐02800
Spagnuolo, Joe                             3:17‐cv‐02804
Cooper, Michael                            3:17‐cv‐02815
Palmerino, Joseph                          3:17‐cv‐02978
Ray, Edgar                                 3:17‐cv‐03085
Hunt, Donald                               3:17‐cv‐03114
Motzko, Gary                               3:17‐cv‐03118
Robinson, Glenn                            3:17‐cv‐03162
Fagre, James                               3:17‐cv‐03211
Hart, Namon                                3:17‐cv‐03304
Hannah, Baxter                             3:17‐cv‐03351
Covert, Brian                              3:17‐cv‐03521
                          PFS Deadline
                          July 30, 2019
             Plaintiff's Name             Case Number
Karp, Allan                               3:17‐cv‐03551
Rhodes, Jimmie                            3:17‐cv‐03685
Pitts, Shaun                              3:17‐cv‐03688
Sierra, Arturo                            3:17‐cv‐03716
Owens, Stephen                            3:17‐cv‐03908
Lambert, Eldred                           3:17‐cv‐04019
Mayer, Randy                              3:17‐cv‐04022
George, David                             3:17‐cv‐04025
Olivo, Michael                            3:17‐cv‐04028
May, Jerry                                3:17‐cv‐04058
Miller, Ivan                              3:17‐cv‐04174
Lawless, Kevin                            3:17‐cv‐04307
Laporte, Ronald                           3:17‐cv‐04393
Northup, George and Vicki                 3:17‐cv‐04812
Grossgold, Richard                        3:17‐cv‐04873
Rincon, Jorge                             3:17‐cv‐05058
Tole, Jimmy                               3:17‐cv‐05061
Davis, M. David                           3:17‐cv‐05102
Gorski, Brad Dean                         3:17‐cv‐05243
Catlow, Harley                            3:17‐cv‐05292
Jones, Jerry                              3:17‐cv‐05296
Gallagher, Timothy                        3:17‐cv‐05331
Vanness, Stephen                          3:17‐cv‐05831
Rubash, Harold                            3:17‐cv‐05834
Chidsey, Gregory                          3:17‐cv‐05992
Horowitz, Hyman                           3:17‐cv‐06380
April, Edward                             3:17‐cv‐06383
Harrison, Daniel                          3:17‐cv‐06716
Miraglia, Anthony                         3:17‐cv‐06725
Henry, Richard                            3:17‐cv‐06746
Watson, John Lee                          3:17‐cv‐06807
Matthews, William                         3:17‐cv‐06826
Lauria, Anthony                           3:17‐cv‐06841
Zeboskey, Stephen                         3:17‐cv‐07105
Cook, Danny                               3:17‐cv‐07192
Brannon, Michael Perry                    3:17‐cv‐07314
Kanovsky, Allen                           3:18‐cv‐00098
Rutkowski, Eugene                         3:18‐cv‐00590
Ward, John                                3:18‐cv‐00593
Smith, Luke                               3:18‐cv‐00596
King, Timothy                             3:18‐cv‐00605
Evans, Brian                              3:18‐cv‐00608
Fudge, Ronald                             3:18‐cv‐00613
Taylor, Timothy                           3:18‐cv‐00618
Fine, Edwin Alden                         3:18‐cv‐00777
Price, Bart                               3:18‐cv‐00874
Knieriem, William R.                      3:18‐cv‐01234
Rhodes, Charles                           3:18‐cv‐01325
Flesher, Donald                           3:18‐cv‐01343
                           PFS Deadline
                           July 30, 2019
              Plaintiff's Name             Case Number
Worthen, David                             3:18‐cv‐01349
Cohen, Steven                              3:18‐cv‐01360
Shelton, David G.                          3:18‐cv‐01573
O'Leary, Daniel                            3:18‐cv‐01614
Martin, Jerry                              3:18‐cv‐01769
Rodman, Terry                              3:18‐cv‐01773
Cronan, Johnny                             3:18‐cv‐01793
Piccini, Gerald                            3:18‐cv‐01797
Harper, Douglas                            3:18‐cv‐01822
Sharp, Jr. Frank                           3:18‐cv‐02075
Olberding, Paul                            3:18‐cv‐02079
Jones, James                               3:18‐cv‐02082
Mosher, Lawrence                           3:18‐cv‐02385
Carroll, Victor                            3:18‐cv‐02392
Silcox, David                              3:18‐cv‐02398
Biederman, Terry                           3:18‐cv‐02820
Bogedain, William                          3:18‐cv‐02844
Westring, Clinton                          3:18‐cv‐02879
Knight, Danny                              3:18‐cv‐02932
Lutz, Richard                              3:18‐cv‐03221
Liberto, Joel                              3:18‐cv‐03274
Simpson, Timothy                           3:18‐cv‐03317
Jelosek, Jeff                              3:18‐cv‐03321
Ferguson, Greg                             3:18‐cv‐03762
Parker, Paul                               3:18‐cv‐03766
Edmondson, Daniel                          3:18‐cv‐03770
Summers, Robbie                            3:18‐cv‐03776
Scholl, William                            3:18‐cv‐03780
Sutch, Kingsley                            3:18‐cv‐03792
Hauge, Grant                               3:18‐cv‐03837
West, Steven                               3:18‐cv‐03846
Columbus, Christopher                      3:18‐cv‐03850
Dixon, Mark                                3:18‐cv‐03854
Brewer, Gary                               3:18‐cv‐03860
Goetz, John                                3:18‐cv‐03871
Hopkins, Terry                             3:18‐cv‐03875
Crivellari, John                           3:18‐cv‐03909
Lewis, John                                3:18‐cv‐03912
Heitman, Glenn                             3:18‐cv‐03925
Johnson, John Joseph                       3:18‐cv‐04019
Lineberry, Harold                          3:18‐cv‐04024
Morton, Lawrence                           3:18‐cv‐04029
Seabury, Clifton                           3:18‐cv‐04148
Taylor, William                            3:18‐cv‐04159
Doan, Alton                                3:18‐cv‐04162
McDonald, Dennis                           3:18‐cv‐04167
Coleman, Charles                           3:18‐cv‐04171
Trull, William                             3:18‐cv‐04293
Raymick, James Russell                     3:18‐cv‐04517
                           PFS Deadline
                           July 30, 2019
              Plaintiff's Name             Case Number
Powell, Donald                             3:18‐cv‐04616
Bean, Mark                                 3:18‐cv‐04827
Chastain, Sjoerd                           3:18‐cv‐04835
Lakich, Michael                            3:18‐cv‐04846
Stearns, Donnie                            3:18‐cv‐04874
Wheeler, Ronald W.                         3:18‐cv‐04880
Spanier, Charles                           3:18‐cv‐04961
Peisley, Neal                              3:18‐cv‐04964
Allen, Stephen                             3:18‐cv‐04967
Norman, William                            3:18‐cv‐05291
Jones, John                                3:18‐cv‐05439
Pressley, Roger Dale                       3:18‐cv‐05467
Doskey, Peter                              3:18‐cv‐05943
Herd, Bill                                 3:18‐cv‐06253
Allred, Anthony Wayne                      3:18‐cv‐06439
Burke, Frank                               3:18‐cv‐06526
Taylor, Daniel                             3:18‐cv‐06626
Myers, James                               3:18‐cv‐06820
Thompson, Steven                           3:18‐cv‐07328
Eckhoff, William                           3:18‐cv‐07739
Johnson, Jerry L.                          3:18‐cv‐07746
EXHIBIT D
                 PFS Deadline
                August 30, 2019
       Plaintiff's Name      Case Number
Brown, Gerald                3:16‐cv‐01594
Carter, Richard              3:16‐cv‐01645
Ware, Vernon                 3:16‐cv‐01649
Riley, Paul J.               3:16‐cv‐01654
Maddux, Sr., Larry           3:16‐cv‐01675
Anderson, Lennart "Lenny"    3:16‐cv‐01683
Mulvany, James               3:16‐cv‐01713
Switalski, John              3:16‐cv‐01718
Kight, Russell               3:16‐cv‐01733
Couvillion, Wilbert J.       3:16‐cv‐01746
Urbanski, Gregory P.         3:16‐cv‐01750
Ryan, Pierce P.              3:16‐cv‐01757
Stephens, DelRay             3:16‐cv‐01760
Jumper, Randy A.             3:16‐cv‐01767
Cohen, David                 3:16‐cv‐01778
Darr, Dan                    3:16‐cv‐01781
Rose, Raymond                3:16‐cv‐01785
Callaci, Edward              3:16‐cv‐01793
DeSalvo, Richard             3:16‐cv‐01797
Porter, James                3:16‐cv‐01800
Lechtman, Allen              3:16‐cv‐01805
Hughes, Francis              3:16‐cv‐01808
Griffith, Ronnie B.          3:16‐cv‐01879
Cusimano, Charles            3:16‐cv‐01898
White, Brian                 3:16‐cv‐01972
Kelly, Edwin                 3:16‐cv‐02005
Geier, Henri                 3:16‐cv‐02074
Phillips, Wilfred            3:16‐cv‐02143
Mott, Martin                 3:16‐cv‐02177
Tune, James A.               3:16‐cv‐02220
Pinkard, Michael K.          3:16‐cv‐02562
Corboy, Jr., Edward D.       3:16‐cv‐02715
Hake, Robert                 3:16‐cv‐02742
Ayres, Robert                3:16‐cv‐02855
Mounts, Ronnie               3:16‐cv‐02858
Bothell, Charles             3:16‐cv‐02882
Robbins, Michael             3:16‐cv‐02888
Battelline, Robert D.        3:16‐cv‐02911
Johnson, Robert              3:16‐cv‐02955
Udell, Gary                  3:16‐cv‐02961
Hicks, Raymond G.            3:16‐cv‐03413
Watkins, Donald              3:16‐cv‐03499
Giliberti, Thomas            3:16‐cv‐03642
Scott, Dallas A.             3:16‐cv‐03669
Fleming, Stephen L.          3:16‐cv‐03692
Jones, Doug                  3:16‐cv‐03845
Graner, Neil J.              3:16‐cv‐04004
DeConcini, David             3:16‐cv‐04011
Barney, Ted                  3:16‐cv‐04272
                   PFS Deadline
                  August 30, 2019
       Plaintiff's Name        Case Number
Sprinthall, Jr., Richard       3:16‐cv‐04278
Buchanan, Arthur               3:16‐cv‐04336
Worthylake, John               3:16‐cv‐04456
Ihle, Charles                  3:16‐cv‐04458
Close, Armon                   3:16‐cv‐04491
Kelly, William                 3:16‐cv‐04493
Nuttall, James                 3:16‐cv‐04570
Ellenthal, Harvey              3:16‐cv‐04577
Leonard, Peter                 3:16‐cv‐04701
Grahan, Morton                 3:16‐cv‐04843
Brewer, Claude Wayne           3:16‐cv‐05059
Penrod, Harry                  3:16‐cv‐05171
Wyse, Donald Bruce             3:16‐cv‐05190
Mulligan, Kevin                3:16‐cv‐05257
Armstrong, Cliff               3:16‐cv‐05259
Tissair, William               3:16‐cv‐05265
Randall, Kenneth               3:16‐cv‐05334
Gifford, Steven                3:16‐cv‐05442
Campbell, Jr., Paul            3:16‐cv‐05494
Bagley, Jr. William            3:16‐cv‐05539
Turpen, Stephen                3:16‐cv‐05576
Cahill, Robert                 3:16‐cv‐05638
Clarke, John                   3:16‐cv‐05666
Farrell, James                 3:16‐cv‐05770
Parish, Rex                    3:16‐cv‐05944
Burford, Travis                3:16‐cv‐05979
Dancer, Dana                   3:16‐cv‐06064
Mullen, Lawrence               3:16‐cv‐06080
Souliere, Martin               3:16‐cv‐06081
Fonner, Gary                   3:16‐cv‐06082
Wedertz, Bill                  3:16‐cv‐06202
Hunter, John                   3:16‐cv‐06214
Olson, Michael                 3:16‐cv‐06254
Chambliss, Charles             3:16‐cv‐06319
Nasci, John                    3:16‐cv‐06321
Owen, Paul                     3:16‐cv‐06424
Pitts, Henry                   3:16‐cv‐06468
Watkins, Donald                3:16‐cv‐06514
Jordan, Robert                 3:16‐cv‐06516
Abbott, Stillman               3:16‐cv‐06517
Allen, Jeffrey                 3:16‐cv‐06597
Sanders, Burl                  3:16‐cv‐06598
Yackel, Jimmy                  3:16‐cv‐06639
Bostian, James                 3:16‐cv‐06687
Michael, Darwin                3:16‐cv‐06688
Shumate, Rudy                  3:16‐cv‐06746
Ciullo, Peter                  3:16‐cv‐06888
Young, William                 3:16‐cv‐06912
Hackworth, Jim                 3:16‐cv‐06915
                 PFS Deadline
                August 30, 2019
       Plaintiff's Name      Case Number
Giampapa, Gary               3:16‐cv‐07077
Hinton, Douglas              3:16‐cv‐07100
Hall, James                  3:16‐cv‐07125
Stevens, Edward              3:16‐cv‐07128
Boles, Michael               3:16‐cv‐07156
Morrow, David                3:16‐cv‐07337
Mattingly, Edward            3:16‐cv‐07342
Smith, Herman                3:16‐cv‐07345
Higgins, Roger               3:16‐cv‐07363
Bowman, Gregory              3:16‐cv‐07368
Deshotel, Tafford            3:17‐cv‐ 06988
Snelgrove, Randy             3:17‐cv‐00132
Ciandella, Joseph J.         3:17‐cv‐00271
Brawner, Clavis              3:17‐cv‐00313
Bastow, Joseph               3:17‐cv‐00352
Metcalf, John                3:17‐cv‐00358
Chandler, Jr., Elmore        3:17‐cv‐00365
Hallbert, Bruce              3:17‐cv‐00366
Preston, William             3:17‐cv‐00567
Wilkins, Robert              3:17‐cv‐00588
Barche, Richard Charles      3:17‐cv‐00669
Banck, David                 3:17‐cv‐00757
Baxley, Wade                 3:17‐cv‐00830
Fleeman, Daniel              3:17‐cv‐00893
Rickard, Gary                3:17‐cv‐00978
Estep, Jimmy                 3:17‐cv‐01020
Mentzer, Roy                 3:17‐cv‐01055
Schoeck, George A.           3:17‐cv‐01215
Ayersman, James              3:17‐cv‐01248
Ketchen, Dexter              3:17‐cv‐01312
George, Kenneth Eugene       3:17‐cv‐01536
Johns, Charles               3:17‐cv‐01620
Shifflett, Lawrence          3:17‐cv‐01630
O'Neill, John                3:17‐cv‐01637
Wilson, Ronald               3:17‐cv‐01683
Downs, Walter                3:17‐cv‐01695
Gaddy, Grady                 3:17‐cv‐01696
Morley, Richard              3:17‐cv‐01703
Haanen, Peter                3:17‐cv‐01714
France, Kevin                3:17‐cv‐01727
Herndon, Eddie               3:17‐cv‐01728
Havlock, Bernard             3:17‐cv‐01734
Rayner, Tommy                3:17‐cv‐01752
Saunders, Robert             3:17‐cv‐01756
Ayers, William               3:17‐cv‐01758
Basham, Martin               3:17‐cv‐01771
Motes, William               3:17‐cv‐01775
Chateau, Arthur              3:17‐cv‐01776
McCabe, Michael              3:17‐cv‐01782
                    PFS Deadline
                   August 30, 2019
       Plaintiff's Name         Case Number
Knoepke, Virgin                 3:17‐cv‐01789
Marciano, Joseph                3:17‐cv‐01854
Blake, Michael                  3:17‐cv‐01881
Hatfield, James                 3:17‐cv‐01910
Witt, Frank K.                  3:17‐cv‐01923
Andersen, Arthur S.             3:17‐cv‐01947
Nichols, Walter                 3:17‐cv‐01952
Jones, Jake                     3:17‐cv‐01954
Luther, Elbridge                3:17‐cv‐01956
Herrick, John                   3:17‐cv‐01983
Sprinthall, Jr., Richard        3:17‐cv‐02064
Miller, Harold                  3:17‐cv‐02262
Ohlsen, Ron                     3:17‐cv‐02269
Sparks, Jerry                   3:17‐cv‐02276
Thompson, Steve                 3:17‐cv‐02459
Hanson, Scott                   3:17‐cv‐02461
Lindsey, James                  3:17‐cv‐02463
Smith, Billy                    3:17‐cv‐02468
Horn, Jerry                     3:17‐cv‐02481
Patenaude, Brian                3:17‐cv‐02483
Scott, Robert                   3:17‐cv‐02485
Owens, Charlie                  3:17‐cv‐02486
Nabors, Larry                   3:17‐cv‐02488
Atkins, Jackie                  3:17‐cv‐02595
Faires, Gregory                 3:17‐cv‐02674
Moreno, Jesus                   3:17‐cv‐02779
Harper, Terrell                 3:17‐cv‐02803
Goldsmith, William              3:17‐cv‐02806
Evans, Richard                  3:17‐cv‐02847
Frazelle, Edward L.             3:17‐cv‐02848
Brachfeld, James L.             3:17‐cv‐02856
Dickenson, Kurt W.              3:17‐cv‐02859
Adams, Terry                    3:17‐cv‐02861
Siedschlag, Mark                3:17‐cv‐03084
Ostergard, Paul                 3:17‐cv‐03107
Wellman, Larry                  3:17‐cv‐03113
Moore, Karl                     3:17‐cv‐03117
Case, Gerald                    3:17‐cv‐03131
Prater, Michael                 3:17‐cv‐03145
O'Brien, Richard                3:17‐cv‐03172
Price, Rick                     3:17‐cv‐03303
Freeman, Greg                   3:17‐cv‐03314
Garcia, Ernest J.               3:17‐cv‐03316
Newell, Jessie                  3:17‐cv‐03318
Pegram, James                   3:17‐cv‐03319
Postiy, William                 3:17‐cv‐03334
Toussaint, Dane                 3:17‐cv‐03352
Pickering, Luther               3:17‐cv‐03425
Markham, Jr., Billy Joe         3:17‐cv‐03490
                   PFS Deadline
                  August 30, 2019
       Plaintiff's Name        Case Number
Mosses, Johnny                 3:17‐cv‐03535
Davidson, Russell              3:17‐cv‐03550
Granucci, Lawrence             3:17‐cv‐03635
Hardin, Daniel                 3:17‐cv‐03687
Adams, Mark                    3:17‐cv‐03693
Beeler, James                  3:17‐cv‐03904
Puritz, Tracy                  3:17‐cv‐03910
Edwards, Howard                3:17‐cv‐04021
Lehman, Peter                  3:17‐cv‐04024
Philip, Noel                   3:17‐cv‐04027
Filzen, Ted                    3:17‐cv‐04057
Joyner, Sammy                  3:17‐cv‐04153
Guillot, Joseph                3:17‐cv‐04240
Winship, Richard               3:17‐cv‐04310
Sterling II, Louis             3:17‐cv‐04792
Dickson, James                 3:17‐cv‐04823
Moffatt, Floyd                 3:17‐cv‐04874
Crupper, Iris                  3:17‐cv‐04875
Salyer, Delbert                3:17‐cv‐04876
Johnson, Carl                  3:17‐cv‐05057
Maddux, William                3:17‐cv‐05060
Nostrant, James                3:17‐cv‐05063
Vale, Harold David             3:17‐cv‐05162
Carlson, Gary                  3:17‐cv‐05291
Albert, Arthur                 3:17‐cv‐05294
Mullan, James                  3:17‐cv‐05311
Williams, William              3:17‐cv‐05315
Blevins, Larry S.              3:17‐cv‐05381
Kryger, Brad                   3:17‐cv‐05830
Willingham, Richard            3:17‐cv‐05833
Jordan, Ronald                 3:17‐cv‐05836
Cassidy, William J.            3:17‐cv‐05850
Kops, Robert S.                3:17‐cv‐05854
Adkins, Thomas                 3:17‐cv‐06096
Shelton, Garald                3:17‐cv‐06304
Roth, William Louis            3:17‐cv‐06378
Smith, III, Bonner             3:17‐cv‐06382
Ray, Robert                    3:17‐cv‐06420
Neeb, Gerald                   3:17‐cv‐06537
Okerlund, Eugene               3:17‐cv‐06683
Smith, Donald                  3:17‐cv‐06724
Dunigan, C.H.                  3:17‐cv‐06742
Bradley, David                 3:17‐cv‐06804
Obadal, Dennis                 3:17‐cv‐06812
Gibson, Willy M.               3:17‐cv‐06832
Zablotney, Frank               3:17‐cv‐06837
Velo, Sr., Fabian              3:17‐cv‐06840
Monson, Robert                 3:17‐cv‐07089
LeClair, Michael J.            3:17‐cv‐07141
                    PFS Deadline
                   August 30, 2019
        Plaintiff's Name        Case Number
Nagler, Jr., James              3:17‐cv‐07149
Keough, Thomas                  3:17‐cv‐07195
Macbeth, John C.                3:17‐cv‐07275
Young, Gregory                  3:18‐cv‐00049
Molina, Oscar                   3:18‐cv‐00589
Marks, Jeffrey                  3:18‐cv‐00592
White, Marshall                 3:18‐cv‐00595
Smith, Leslie                   3:18‐cv‐00602
Tiller, Gregory                 3:18‐cv‐00607
Adams, James B.                 3:18‐cv‐00610
Duncan, Gerald                  3:18‐cv‐00617
Peterson, John                  3:18‐cv‐00713
Hamilton, Michael               3:18‐cv‐00714
Midas, Patrick                  3:18‐cv‐00873
Warren, Chester                 3:18‐cv‐00876
Mitchiner, Jason                3:18‐cv‐01324
Henry, John                     3:18‐cv‐01342
Yex, James                      3:18‐cv‐01345
Supper, Gary                    3:18‐cv‐01355
Galante, Gary C.                3:18‐cv‐01541
Wagner, David E.                3:18‐cv‐01609
Wiley, Randy                    3:18‐cv‐01754
Weiss, Lee                      3:18‐cv‐01771
Gillilan, John                  3:18‐cv‐01775
Thomas, Jerry L.                3:18‐cv‐01777
Ledbetter, David                3:18‐cv‐01795
Young, George                   3:18‐cv‐01813
Bilardo, Paul                   3:18‐cv‐01838
Dodge, Dennis                   3:18‐cv‐01841
Houck, George                   3:18‐cv‐02002
Taylor, Jack                    3:18‐cv‐02078
Trent, Clinton                  3:18‐cv‐02081
Stouffer, Mark                  3:18‐cv‐02083
Childers, Robert                3:18‐cv‐02085
Sinn, David R.                  3:18‐cv‐02163
Vigil, Wil                      3:18‐cv‐02263
McGrail, Hugh                   3:18‐cv‐02390
Patterson, Farrell              3:18‐cv‐02396
Brunkenhoefer, Irvin            3:18‐cv‐02817
Michaels, Michael               3:18‐cv‐02818
Eisch, Garry                    3:18‐cv‐02819
Martinez, Sammy L.              3:18‐cv‐02828
McCorison, Lyle                 3:18‐cv‐02846
Carter, David                   3:18‐cv‐02894
Coffman, Connie                 3:18‐cv‐03220
Cutler, Kenny                   3:18‐cv‐03273
Calhoun, Ronald                 3:18‐cv‐03316
Montalvo, Joe                   3:18‐cv‐03319
Campbell, James                 3:18‐cv‐03320
                 PFS Deadline
                August 30, 2019
       Plaintiff's Name      Case Number
McCoy, Arthur                3:18‐cv‐03322
Davenport, James             3:18‐cv‐03323
Adler, Paul                  3:18‐cv‐03760
Collins, Robert              3:18‐cv‐03761
Gainer, Vernon               3:18‐cv‐03763
Lougheed, Hugh               3:18‐cv‐03765
DeLong, John                 3:18‐cv‐03768
Earls, Joseph                3:18‐cv‐03769
Piontek, Robert              3:18‐cv‐03773
Spears, Jerry                3:18‐cv‐03775
Routh, Tobin                 3:18‐cv‐03778
Rosner, Mark                 3:18‐cv‐03779
Apel, Greg                   3:18‐cv‐03781
Tate, Curtis                 3:18‐cv‐03783
Johnson, Everett             3:18‐cv‐03784
Shaker, Joseph               3:18‐cv‐03785
Smith, Thomas                3:18‐cv‐03786
Robertson, Thomas            3:18‐cv‐03789
Lidke, Eugene                3:18‐cv‐03797
Jones, Herbert               3:18‐cv‐03839
Moore, John                  3:18‐cv‐03844
Dressler, Randle             3:18‐cv‐03848
Derocher, Daniel             3:18‐cv‐03853
Evans, Jr., Charles          3:18‐cv‐03855
Bower, Thomas                3:18‐cv‐03859
Cancelosa, Gerald            3:18‐cv‐03868
Gubicza, Steven              3:18‐cv‐03873
Hoppe, Sr., Darrell          3:18‐cv‐03876
Hudson, Carl                 3:18‐cv‐03878
Gratto, Scott                3:18‐cv‐03911
Bergherr, James              3:18‐cv‐03916
Humphries, Raymond M.        3:18‐cv‐04017
James, Harry                 3:18‐cv‐04021
Kirk, Dan                    3:18‐cv‐04022
Johnson, John                3:18‐cv‐04023
McCameron, Jeffrey           3:18‐cv‐04026
Ponto, Richard               3:18‐cv‐04031
Prince, Norman               3:18‐cv‐04147
Smith, Herman                3:18‐cv‐04157
Spradley, Stephen            3:18‐cv‐04158
Young, James M.              3:18‐cv‐04161
Holifield, Garey             3:18‐cv‐04165
Williams, Michael            3:18‐cv‐04169
Blau, Robert                 3:18‐cv‐04170
Carney, Jan                  3:18‐cv‐04289
Fletcher, Clair              3:18‐cv‐04476
Pair, Larry J.               3:18‐cv‐04520
Sayrs, Brian                 3:18‐cv‐04605
Barth, Timothy               3:18‐cv‐04825
                   PFS Deadline
                  August 30, 2019
      Plaintiff's Name         Case Number
Chandler, Art                  3:18‐cv‐04831
Kinney, Alice                  3:18‐cv‐04845
Morris, James                  3:18‐cv‐04871
Sanborn, David                 3:18‐cv‐04873
Turner, Heinz D.               3:18‐cv‐04879
Wells, Mark                    3:18‐cv‐04898
Springer, Robert E.            3:18‐cv‐04959
Schein, Joseph                 3:18‐cv‐04963
Bourque, Jerry                 3:18‐cv‐04966
Ofe, Thomas                    3:18‐cv‐05270
Kessler, Timothy               3:18‐cv‐05339
Schwier, Ronald                3:18‐cv‐05389
Bennington, Thomas             3:18‐cv‐05438
Cauley, Martin                 3:18‐cv‐05441
Lowder, Larry                  3:18‐cv‐05941
Taylor, Timothy                3:18‐cv‐06222
Martin, Jeffery                3:18‐cv‐06301
Moore, Sr., Benjamin           3:18‐cv‐06523
Smethers, James                3:18‐cv‐06619
Blankenship, Timmy Lee         3:18‐cv‐06754
Grinnell, Jr., Robert          3:18‐cv‐06755
Saul, Mark                     3:18‐cv‐06819
Mizioch, Gregory               3:18‐cv‐06822
Snider, Mark                   3:18‐cv‐07322
Mortensen, Arthur M.           3:18‐cv‐07420
Quigg, Henry                   3:18‐cv‐07737
Murphy, Kevin                  3:18‐cv‐07745
Hastings, Tom                  3:18‐cv‐07768
Lippert, Jr., Frederick W.     3:19‐cv‐00024
Goodwin, James                 3:19‐cv‐00348
Graessle, Sr., John F.         3:19‐cv‐00349
Renfore, Ronnie                3:19‐cv‐00350
Piacentile, Joseph             3:19‐cv‐00448
Dinkins, James                 3:19‐cv‐00756
Lamie, David                   3:19‐cv‐00758
Enlow, Anthony                 3:19‐cv‐00760
Curtis, Robert                 3:19‐cv‐00761
Leach, Robert                  3:19‐cv‐00762
Johnson, Wayne                 3:19‐cv‐00763
Osborne, Ronnie Lee            3:19‐cv‐00804
Webster, William               3:19‐cv‐00805
Nelson, Bobby                  3:19‐cv‐00806
Havens, Michael                3:19‐cv‐01108
Krantz, Lewis                  3:19‐cv‐01109
Smith, Jasper                  3:19‐cv‐01110
Deverick, Duane                3:19‐cv‐01113
Stewart, Ricky Lee             3:19‐cv‐01115
Lietch, Gordon                 3:19‐cv‐01154
Sybrant, Kenneth               3:19‐cv‐01215
                  PFS Deadline
                 August 30, 2019
      Plaintiff's Name        Case Number
Harvey, Robert                3:19‐cv‐01229
Ballinger, Michael            3:19‐cv‐01230
Cragg, Lewis                  3:19‐cv‐01241
Hendrix, John Brian           3:19‐cv‐01429
Young, Jarrell                3:19‐cv‐01499
